Name: Commission Implementing Regulation (EU) 2015/1089 of 6 July 2015 establishing budgetary ceilings for 2015 applicable to certain direct support schemes provided for in Regulation (EU) No 1307/2013 of the European Parliament and of the Council and setting the share for the special de-mining reserve for Croatia
 Type: Implementing Regulation
 Subject Matter: international security;  budget;  Europe;  agricultural policy
 Date Published: nan

 7.7.2015 EN Official Journal of the European Union L 176/29 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1089 of 6 July 2015 establishing budgetary ceilings for 2015 applicable to certain direct support schemes provided for in Regulation (EU) No 1307/2013 of the European Parliament and of the Council and setting the share for the special de-mining reserve for Croatia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (1), and in particular Articles 20(3), 22(1), 36(4), 42(2), 47(3), 49(2), 51(4) and 53(7) thereof, Whereas: (1) In accordance with Article 20(1) of Regulation (EU) No 1307/2013, Croatia has notified the Commission by 31 January 2015 of the areas identified in accordance with Article 57a(10) of Council Regulation (EC) No 73/2009 (2) which were returned to use for agricultural activities in the calendar year 2014. That notification also included the number of payment entitlements available to farmers on 31 December 2014 as well as the amount remained unspent in the special de-mining reserve on that date. (2) In accordance with Article 20(2) of Regulation (EU) No 1307/2013, the Commission has calculated subsequently the amounts to be added for calendar years 2015 onwards to the amounts of national ceilings set out in Annex II to that Regulation in order to finance the support to be granted for the de-mined areas under the schemes listed in Annex I to that Regulation. This increment, which has been added by Commission Delegated Regulation (EU) 2015/851 (3) to the national ceiling of Croatia set in Annex II to Regulation (EU) No 1307/2013 is 700 000 EUR in 2015. (3) In accordance with Article 20(3) of Regulation (EU) No 1307/2013, the Commission has to set the share to be applied to this increment, with a view to including the resulting amount in the special de-mining reserve for the purpose of allocating payment entitlements for the de-mined areas. That share has to be calculated on the basis of the ratio between the ceiling for the basic payment scheme for 2015 and the national ceiling for that year set out in Annex II to Regulation (EU) No 1307/2013 and without taking into account the increment added by Delegated Regulation (EU) 2015/851. (4) For each Member State implementing the basic payment scheme provided for in Chapter 1 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 22(1) of that Regulation for 2015 has to be set by the Commission by deducting from the annual national ceiling set out in Annex II to that Regulation the ceilings fixed in accordance with Articles 42, 47, 49, 51 and 53 of that Regulation. In accordance with Article 22(2) of Regulation (EU) No 1307/2013 any increases applied by Member States pursuant to that provision are to be taken into account. (5) For each Member State implementing the single area payment scheme provided for in Chapter 1 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 36(4) of that Regulation for 2015 has to be set by the Commission by deducting from the annual national ceiling set out in Annex II to that Regulation the ceilings fixed in accordance with Articles 42, 47, 49, 51 and 53 of that Regulation. (6) For each Member State granting the redistributive payment provided for in Chapter 2 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 42(2) of that Regulation for 2015 has to be set by the Commission on the basis of the percentage notified by those Member States pursuant to Article 42(1) of that Regulation. (7) In relation to the payment for agricultural practices beneficial for the climate and the environment provided for in Chapter 3 of Title III of Regulation (EU) No 1307/2013 in 2015, the annual national ceilings referred to in Article 47(3) of that Regulation for 2015 have to be calculated in accordance with Article 47(1) of that Regulation and amount to 30 % of the national ceiling of the relevant Member State as set out in Annex II to that Regulation. (8) For Member States granting the payment for areas with natural constraints provided for in Chapter 4 of Title III of Regulation (EU) No 1307/2013, the annual national ceilings referred to in Article 49(2) of that Regulation for 2015 have to be set by the Commission on the basis of the percentage notified by the relevant Member States pursuant to Article 49(1) of that Regulation. (9) In relation to the payment for young farmers provided for in Chapter 5 of Title III of Regulation (EU) No 1307/2013, the annual national ceilings referred to in Article 51(4) of that Regulation for 2015 have to be set by the Commission on the basis of the percentage notified by Member States pursuant to Article 51(1) of that Regulation and on the basis of the maximum of 2 % laid down in the same provision. (10) Where the total amount of the payment for young farmers applied for in 2015 in a Member State exceeds the ceiling set pursuant to Article 51(4) of Regulation (EU) No 1307/2013 for that Member State, the difference has to be financed by the Member State in accordance with Article 51(2) of that Regulation whilst respecting the maximum amount laid down in Article 51(1) of that Regulation. For the sake of clarity, it is appropriate to set this maximum amount for each Member State. (11) For each Member State granting voluntary coupled support provided for in Chapter 1 of Title IV of Regulation (EU) No 1307/2013 in 2015, the Commission has to set the annual national ceiling referred to in Article 53(7) of that Regulation for 2015 on the basis of the percentage notified by the relevant Member State pursuant to Article 54(1) of that Regulation. (12) Concerning the year 2015, the implementation of direct support schemes provided for in Regulation (EU) No 1307/2013 started on 1 January 2015. For the sake of consistency between the applicability of that Regulation for the claim year 2015 and the applicability of the corresponding budgetary ceilings, this Regulation should apply from the same date. (13) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 The share referred to in Article 20(3) of Regulation (EU) No 1307/2013 shall be set at 43,3496 % for the year 2015. Accordingly, the amount to be included in the special national de-mining reserve of Croatia in order to allocate payment entitlements for the areas referred to in Article 20(1) of Regulation (EU) No 1307/2013 shall be EUR 303 447. Article 2 1. The annual national ceilings for 2015 for the basic payment scheme referred to in Article 22(1) of Regulation (EU) No 1307/2013 are set out in point I of the Annex to this Regulation. 2. The annual national ceilings for 2015 for the single area payment scheme referred to in Article 36(4) of Regulation (EU) No 1307/2013 are set out in point II of the Annex to this Regulation. 3. The annual national ceilings for 2015 for the redistributive payment referred to in Article 42(2) of Regulation (EU) No 1307/2013 are set out in point III of the Annex to this Regulation. 4. The annual national ceilings for 2015 for the payment for agricultural practices beneficial for the climate and the environment referred to in Article 47(3) of Regulation (EU) No 1307/2013 are set out in point IV of the Annex to this Regulation. 5. The annual national ceilings for 2015 for the payment for areas with natural constraints referred to in Article 49(2) of Regulation (EU) No 1307/2013 are set out in point V of the Annex to this Regulation. 6. The annual national ceilings for 2015 for the payment for young farmers referred to in Article 51(4) of Regulation (EU) No 1307/2013 are set out in point VI of the Annex to this Regulation. 7. The maximum amounts for 2015 for the payment for young farmers referred to in Article 51(1) of Regulation (EU) No 1307/2013 are set out in point VII of the Annex to this Regulation. 8. The annual national ceilings for 2015 for voluntary coupled support referred to in Article 53(7) of Regulation (EU) No 1307/2013 are set out in point VIII of the Annex to this Regulation. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 608. (2) Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (OJ L 30, 31.1.2009, p. 16). (3) Commission Delegated Regulation (EU) 2015/851 of 27 March 2015 amending Annexes II, III and VI to Regulation (EU) No 1307/2013 of the European Parliament and of the Council establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy (OJ L 135, 2.6.2015, p. 8). ANNEX I. BUDGETARY CEILINGS FOR THE BASIC PAYMENT SCHEME REFERRED TO IN ARTICLE 22(1) OF REGULATION (EU) No 1307/2013 (thousand EUR) Calendar year 2015 Belgium 231 512 Denmark 565 119 Germany 3 063 113 Ireland 828 305 Greece 1 205 698 Spain 2 809 785 France 3 577 319 Croatia 79 648 Italy 2 345 126 Luxembourg 22 859 Malta 648 Netherlands 521 770 Austria 471 284 Portugal 279 102 Slovenia 74 803 Finland 267 423 Sweden 383 289 United Kingdom 2 114 466 II. BUDGETARY CEILINGS FOR THE SINGLE AREA PAYMENT SCHEME REFERRED TO IN ARTICLE 36(4) OF REGULATION (EU) No 1307/2013 (thousand EUR) Calendar year 2015 Bulgaria 305 708 Czech Republic 462 980 Estonia 75 485 Cyprus 31 041 Latvia 96 858 Lithuania 159 842 Hungary 737 469 Poland 1 544 022 Romania 721 556 Slovakia 247 436 III. BUDGETARY CEILINGS FOR THE REDISTRIBUTIVE PAYMENT REFERRED TO IN ARTICLE 42(2) OF REGULATION (EU) No 1307/2013 (thousand EUR) Calendar year 2015 Belgium 48 911 Bulgaria 55 917 Germany 343 894 France 365 837 Croatia 18 374 Lithuania 62 684 Poland 280 424 Romania 92 345 IV. BUDGETARY CEILINGS FOR THE PAYMENT FOR AGRICULTURAL PRACTICES BENEFICIAL FOR THE CLIMATE AND THE ENVIRONMENT AS REFERRED TO IN ARTICLE 47(3) OF REGULATION (EU) No 1307/2013 (thousand EUR) Calendar year 2015 Belgium 157 097 Bulgaria 237 273 Czech Republic 253 456 Denmark 261 225 Germany 1 473 832 Estonia 34 313 Ireland 364 501 Greece 576 590 Spain 1 452 797 France 2 190 642 Croatia 55 121 Italy 1 170 612 Cyprus 15 235 Latvia 54 313 Lithuania 125 367 Luxembourg 10 081 Hungary 403 724 Malta 1 572 Netherlands 224 795 Austria 207 920 Poland 1 013 581 Portugal 169 745 Romania 535 028 Slovenia 41 396 Slovakia 131 490 Finland 157 000 Sweden 209 067 United Kingdom 951 997 V. BUDGETARY CEILINGS FOR PAYMENT FOR AREAS WITH NATURAL CONSTRAINTS REFERRED TO IN ARTICLE 49(2) OF REGULATION (EU) No 1307/2013 (thousand EUR) Calendar year 2015 Denmark 2 857 VI. BUDGETARY CEILINGS FOR THE PAYMENT FOR YOUNG FARMERS REFERRED TO IN ARTICLE 51(4) OF REGULATION (EU) No 1307/2013 (thousand EUR) Calendar year 2015 Belgium 9 898 Bulgaria 3 717 Czech Republic 1 690 Denmark 17 415 Germany 49 128 Estonia 343 Ireland 24 300 Greece 38 439 Spain 96 853 France 73 021 Croatia 3 675 Italy 39 020 Cyprus 508 Latvia 2 716 Lithuania 7 313 Luxembourg 504 Hungary 2 691 Malta 21 Netherlands 14 986 Austria 13 861 Poland 33 786 Portugal 11 316 Romania 32 000 Slovenia 1 380 Slovakia 2 403 Finland 5 233 Sweden 13 938 United Kingdom 54 261 VII. MAXIMUM AMOUNTS FOR THE PAYMENT FOR YOUNG FARMERS REFERRED TO IN ARTICLE 51(1) OF REGULATION (EU) No 1307/2013 (thousand EUR) Calendar year 2015 Belgium 10 473 Bulgaria 15 818 Czech Republic 16 897 Denmark 17 415 Germany 98 255 Estonia 2 288 Ireland 24 300 Greece 38 439 Spain 96 853 France 146 043 Croatia 3 675 Italy 78 041 Cyprus 1 016 Latvia 3 621 Lithuania 8 358 Luxembourg 672 Hungary 26 915 Malta 105 Netherlands 14 986 Austria 13 861 Poland 67 572 Portugal 11 316 Romania 35 669 Slovenia 2 760 Slovakia 8 766 Finland 10 467 Sweden 13 938 United Kingdom 63 466 VIII. BUDGETARY CEILINGS FOR VOLUNTARY COUPLED SUPPORT REFERRED TO IN ARTICLE 53(7) OF REGULATION (EU) No 1307/2013 (thousand EUR) Calendar year 2015 Belgium 87 237 Bulgaria 118 636 Czech Republic 126 728 Denmark 24 135 Estonia 4 237 Ireland 3 000 Greece 141 600 Spain 584 919 France 1 095 321 Croatia 27 560 Italy 429 224 Cyprus 4 000 Latvia 27 157 Lithuania 62 684 Luxembourg 160 Hungary 201 862 Malta 3 000 Netherlands 3 500 Austria 14 554 Poland 506 791 Portugal 117 535 Romania 219 064 Slovenia 20 698 Slovakia 56 970 Finland 104 667 Sweden 90 596 United Kingdom 52 600